Citation Nr: 0100035	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than March 22, 1999 
for a 10 percent disability evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.  


FINDINGS OF FACT

The June 1999 VA medical report contained data sufficient to 
support a compensable rating for the veteran's hearing loss, 
and the report was received within the time to file an appeal 
to the rating decision of August 14, 1998.  

CONCLUSION OF LAW

The criteria for an effective date of April 7, 1998, for a 10 
percent disability evaluation for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 7105, 5110 (West 1991); 38 
C.F.R. §§ 3.156 (a), 3.156 (b), 3.400(o)(2), 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions that set forth the 
procedures by which VA assigns effective dates for the award 
of increased disability compensation stipulate that such 
compensation is assigned as of the "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1) (2000).  

These provisions also stipulate, however, that such 
compensation may also be assigned based on the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date, otherwise date of receipt of 
claim." 38 C.F.R. § 3.400(o)(2) (2000). 

A rating decision dated on August 14, 1998 denied the 
veteran's claim of April 7, 1998, for an increased 
(compensable) evaluation for bilateral hearing loss.  Medical 
records considered in the determination included a June 3, 
1998, VA audiological examination.  The veteran was notified 
of the rating denial on August 21, 1998.  A VA audiological 
examination in June 1999 revealed profound hearing loss in 
the right ear and moderate hearing loss in the right ear.  
This report provided the evidentiary support for the 
determination by the RO ultimately to award a 10 percent 
rating.  These findings, the audiological data, 
unquestionably represented new evidence, and it was plainly 
material because it revealed auditory deficiency sufficient 
to justify the increased evaluation.  The new and material 
audiological findings were also received within one year of 
August 21, 1998.  According to the provisions of 38 C.F.R. 
§ 3.156 (b), that evidence was to have been considered in 
connection with the claim pending at the beginning of the 
appeal period, i.e., the claim of April 7, 1998.  Thus, that 
still pending claim was supported by evidence adequate to 
grant a 10 percent evaluation, and the question whether the 
March 22, 1999 was a "new" claim or a notice of 
disagreement is essentially irrelevant.

ORDER

An effective date of April 7, 1998, for a 10 percent 
disability evaluation for bilateral hearing loss is granted.



		
	John E. Ormond, Jr.  
	Veterans Law Judge
	Board of Veterans' Appeals

 

